Citation Nr: 1722674	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-21 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014). 

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel




INTRODUCTION

The Veteran, who served on active duty from March 1943 to February 1946, unfortunately died in November 2009.  The appellant in this matter is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center located in Philadelphia, Pennsylvania, in which a single issue of entitlement to service connection for the cause of the Veteran's death was denied.  This case was further processed by and ultimately certified to the Board by the RO in St. Petersburg, Florida.

The issues on appeal were previously remanded in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cause of Death

Initially, the Board notes that service connection was not in effect for any disability at the time of the Veteran's death; therefore, the appellant seeks service connection for the cause of the Veteran's death based on a condition not yet service connected.  

Specifically, the appellant asserts that service connection for the cause of the Veteran's death is warranted as his chronic lymphoid leukemia (CLL) was incurred as a result of his exposure to radiation in Japan.  In her August 2010 notice of disagreement, the appellant indicated that the Veteran was stationed in Japan for over 6 months and arrived only weeks after the detonation of the atomic bomb.  She maintains that the Veteran was exposed to radiation and other contaminants, which ultimately resulted in him developing CLL, and later, causing his death.  

The Veteran's Certificate of Death indicates that he died at Holy Cross Hospital in 2009.  The immediate cause of death was reported as chronic leukemia. COPD and diabetes mellitus were also listed as significant conditions that contributed to the Veteran's death, but did not result in the previously stated underlying cause.  

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309 (d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id.

The second avenue of recovery is found under 38 C.F.R. § 3.311 (b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 
38 C.F.R. § 3.311 (e) and may request an advisory medical opinion from the VA Under Secretary of Health. 38 C.F.R. § 3.311 (b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311 (c)(1).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The vast majority of the Veteran's service treatment and service personnel records are unavailable as they were destroyed in a fire.  However, the appellant has indicated that the Veteran served in Japan for approximately 6 months between 1945-1946.  A February 1946 Separation Qualification Record from the U. S. Army indicated that the Veteran "performed work in the Philippines and Japan."  Further, in a February 2006 claim for VA compensation benefits (prior to the Veteran's death), the Veteran indicated that he was seeking service connection for CLL as a result of "radiation exposure after landing in Japan."  In an April 2006 Radiation Risk Activity Information Sheet, the Veteran also indicated that he arrived onshore 9 days after the explosion and remained in Japan from August 1945 to February 1946.  For these reasons, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran was exposed to radiation in service.  Given that the Veteran's service records are unavailable, and in light of confirmation from the U. S. Army that the Veteran was stationed (at least for some time) in Japan after the detonation of the atomic bomb, the Board resolves any reasonable doubt in the Veteran's favor and finds that the Veteran was exposed to radiation in service.

Although the Board has determined that the Veteran meets the criteria to establish that he is a radiation-exposed veteran, CLL is not among the specific listed diseases eligible for the service connection presumption under 38 U.S.C. A . § 1112 (c) or 
38 C.F.R. § 3.309 (d).  Further, CLL is also not considered a radiogenic disease under 38 C.F.R. § 3.311 (b)(2).

Nonetheless, the appellant may establish service connection for the Veteran's cause of death based on CLL under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the appellant is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. 
§§ 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran was entitled to service connection under 38 C.F.R. § 3.303.

The Board notes that in a notice of proposed rulemaking published in the Federal
Register on March 21, 2011, the Department of Health and Human
Services (HHS) proposed to treat CLL as a radiogenic cancer under the Energy Employees Occupational Illness Compensation Program Act of 2000 (EEOICPA) (76 FR 15268).  Under this final rule, CLL was to be treated as being "potentially caused by radiation" and hence as potentially compensable under EEOICPA.  The Department of HHS reversed its decision to exclude CLL from such treatment.  See 77 Fed. Reg. 5711 (February 6, 2012).

Notably, the February 2016 VA medical opinion did not address whether the Veteran's CLL was etiologically related to the in-service radiation exposure.  As such, the Board finds that a remand is warranted for a new medical opinion.

DIC under 38 U.S.C.A. § 1318 and Accrued Benefits

Regarding the issues of entitlement to DIC under 38 U.S.C.A. § 1318 and accrued benefits, the Board notes that the July 2010 rating decision did not initially adjudicate these issues.  Instead, these issues were improperly adjudicated by the RO in a June 2012 Statement of the Case and a November 2016 Supplemental Statement of the Case.  Notably, an appeal consists of a timely filed notice of disagreement with a rating decision, an SOC, and a timely filed substantive appeal. 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2016).  As such, on remand, appropriate action should be taken to ensure that the issues of DIC under 38 U.S.C.A. § 1318 and accrued benefits are properly before the Board for adjudication.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA medical opinion with the appropriate specialist to ascertain the likely etiology of the Veteran's  chronic lymphocytic leukemia (CLL).  The examiner should review the claims file.  The examiner should then address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CLL was related to service, to include as due to exposure to ionizing radiation.  The examiner/s must accept as true that the Veteran was exposed to ionizing radiation in service.

(b)  The examiner must review and discuss the final rule effective March 7, 2012 published in the Federal Register on March 21, 2011 from the Department of Health and Human Services (HHS), which proposed to treat CLL as a radiogenic cancer under the Energy Employees Occupational Illness Compensation Program Act of 2000 (EEOICPA) (76 FR 15268).  Under this final rule, CLL was to be treated as being "potentially caused by radiation" and hence as potentially compensable under EEOICPA.  The Department of HHS reversed its decision to exclude CLL from such treatment.  See 77 Fed. Reg. 5711 (February 6, 2012).

2.  When the development requested has been completed, the issue of service connection for the cause of the Veteran's death should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Adjudicate, by issuance of a rating decision, the issues of (1) entitlement to DIC under 38 U.S.C.A. § 1318; and (2) entitlement to accrued benefits.  Notice of the determination and of her appellate rights must be provided to the appellant.  Only if a timely appeal is completed, should the issues be forwarded to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




